Luke, J.
This was a suit against the State Highway Board, to recover damages for the alleged unlawful taking of private property for road purposes in Lamar county without due process of law and without providing compensation therefor. A general demurrer to the petition was sustained. In the absence of either constitutional or legislative authorization, no action will lie directly and primarily against the State Highway Board for the alleged unlawful appropriation of private property for road-construction purposes. The petition set forth no cause of action, and the general demurrer was properly sustained. See Ga. L. 1919, p. 242; Park’s Code Supp. 1926, § 828 (zz), Michie’s Georgia Code, § 828(1).

Judgment affirmed.


Broyles, C. J., 'concurs. Bloodworth, J., absent on account of illness.